—In an action, inter alia, to recover damages for negligent maintenance of a drainage system, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Oliver, J.), dated October 10, 2001, which granted the defendant’s motion for leave to reargue that branch of its prior motion which was to dismiss the plaintiffs’ cause of action alleging negligent maintenance of a drainage system, and upon reargument, granted the defendant’s motion to dismiss the complaint in its entirety.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the plaintiffs’ complaint in which the only remaining cause of action was a claim of negligent maintenance of a drainage system which clogged with corn stalks resulting in a flood of the plaintiffs’ property in 1999. The plaintiffs failed to provide prior written notice of the condition as required by Town of Riverhead Code § 10-2, and accordingly, their complaint was properly dismissed in its entirety (see Hampton v Town of N. Hempstead, 298 AD2d 556 [2002]; Adams v City of Poughkeepsie, 296 AD2d 468 [2002], lv denied 99 NY2d 501 [2002]; Braunstein v County of Nassau, 294 AD2d 323 [2002]; see also Amabile v City of Buffalo, 93 NY2d 471 [1999]).
The plaintiffs’ remaining contentions either are unpreserved for appellate review or without merit. Santucci, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.